IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


REBECCA C. JONES,                       : No. 533 EAL 2018
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
EDUCATION,                              :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of May, 2019, the Petition for Allowance of Appeal is

DENIED.